          Case 1:20-cr-00076-DLH Document 65 Filed 11/13/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
                Plaintiff,                    )       ORDER
                                              )
        vs.                                   )
                                              )
Ruben Anthony Navarro,                        )       Case No. 1:20-cr-76
                                              )
                Defendant.                    )

        Before the Court is Defendant’s Motion to Reconsider Detention Order. (Doc. No. 64).

Defendant is currently detained pending trial pursuant an order entered on June 19, 2020 by U.S.

Magistrate Judge Jean Rosenbluth. See Doc. No. 10-8.

        Defendant now informs the Court of his acceptance into Redemption Road, a faith-based

sober living home in Fargo, North Dakota and asks to be released there on appropriate

conditions. He attaches a letter regarding his acceptance and advises that neither the United

States nor the United States Pretrial Services Office object to his request.

        The Court is inclined to release Defendant, provided he submits the details of his travel

from his detention center in Jamestown, North Dakota, to Redemption Road in Fargo, North

Dakota. Consequently, the Court shall hold its ruling on this motion in abeyance pending receipt

of the travel itinerary.

        IT IS SO ORDERED.

        Dated this 13th day of November, 2020.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court
